 


110 HR 443 IH: To suspend the antidumping duty orders on imports of solid urea from Russia and Ukraine.
U.S. House of Representatives
2007-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 443 
IN THE HOUSE OF REPRESENTATIVES 
 
January 12, 2007 
Mr. Berry introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To suspend the antidumping duty orders on imports of solid urea from Russia and Ukraine. 
 
 
1.Suspension of antidumping duties on solid urea from Russia and Ukraine 
(a)SuspensionNo antidumping duty deposit shall be required upon entry of the products described in subsection (b), and no antidumping duty shall be assessed on such products, notwithstanding the antidumping duty orders of the Department of Commerce in the cases A–821–801 (Russia) and A–823–801 (Ukraine). 
(b)ProductsThe products referred to in subsection (a) are solid urea products classified under subheading 3102.10.00 of the Harmonized Tariff Schedule of the United States that are imported from Russia or Ukraine. 
(c)Effective dateThis section applies to products described in subsection (b) entered, or withdrawn from warehouse for consumption, for the period beginning on the 15th day after the date of the enactment of this Act. 
 
